COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-13-00047-CV


BBVA COMPASS INVESTMENT                                          APPELLANTS
SOLUTIONS, INC., PERSHING,
LLC, DORIS G. SILVA, KAREN L.
MCROBERTS, MARIO RAMOS,
AND DAVID S. NEEL, JR.

                                       V.

EDWARD BROOKS AND GENEVA                                           APPELLEES
BROOKS


                                    ----------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------

      We have considered “Appellants’ Motion to Sever and Dismiss Appeal of

Pershing, LLC.”   It is the court’s opinion that the motion should be granted.

Therefore, we sever Pershing, LLC’s appeal from the remainder of the appeal,

and we dismiss the appeal of Pershing, LLC. See Tex. R. App. P. 42.1(a)(1), (b),


      1
      See Tex. R. App. P. 47.4.
43.2(f).   This case shall hereafter be styled “BBVA Compass Investment

Solutions, Inc., Doris G. Silva, Karen L. McRoberts, Mario Ramos, and David S.

Neel, Jr. v. Edward Brooks and Geneva Brooks.”

       Costs of the appeal between Pershing, LLC and Appellees shall be paid by

the party incurring the same, for which let execution issue. See Tex. R. App. P.

42.1(d), 43.4.

                                                 PER CURIAM

PANEL: GARDNER, DAUPHINOT, and WALKER, JJ.

DELIVERED: February 27, 2014




                                   2